Citation Nr: 0510306	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-26 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, Type II, with diabetic retinopathy.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The appellant served on active duty from June 1950 to 
November 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans' Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).

A November 2002 rating decision granted entitlement to 
service connection for diabetes mellitus, Type II, with 
diabetic retinopathy (hereinafter diabetes mellitus) and for 
coronary artery disease, as secondary to service-connected 
diabetes mellitus; a 20 percent evaluation was assigned for 
diabetes mellitus and a 10 percent evaluation was assigned 
for coronary artery disease, both effective July 9, 2001.  
This rating decision also denied entitlement to service 
connection for hypertension.  According to the veteran's 
August 2003 substantive appeal, VA Form 9, he was only 
appealing the rating assigned for his service-connected 
diabetes mellitus.  Consequently, the issue of entitlement to 
an initial rating in excess of 20 percent for service-
connected diabetes mellitus is the only issue currently on 
appeal.

The issue of entitlement to service connection for peripheral 
neuropathy, secondary to service-connected diabetes mellitus, 
was raised by medical evidence received by VA in March 2004 
and dated in January and February 2004.  This issue has not 
been developed for appellate review and is therefore referred 
to the RO for adjudication.


FINDINGS OF FACT

1.  Medical evidence dated prior to January 6, 2003 reveals 
that the veteran did not have to regulate his activities due 
to his diabetes mellitus.  

2.  Medical evidence beginning January 6, 2003 that the 
appellant requires insulin, is required to follow a 
restricted diet, and is required to regulate his daily 
activities due to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for service-connected diabetes mellitus prior to 
January 6, 2003 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2004).

2.  The criteria for a rating of 40 percent, but no more, for 
service-connected diabetes mellitus have been met beginning 
January 6, 2003.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The Board notes that the RO sent the veteran a letter in 
April 2002 in which he was informed of the requirements 
needed to establish entitlement to service connection for 
diabetes mellitus.  The April 2002 notification would also 
apply to the "downstream" issue of entitlement to an 
initial evaluation in excess of 20 percent for diabetes 
mellitus.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  

In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the increased rating issue decided herein is available and 
not part of the claims file.  Based on this record, the Board 
finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes that there are several examination reports on file.  
The Board concludes that all available evidence that is 
pertinent to the increased rating claim decided herein has 
been obtained and that there is sufficient medical evidence 
on file on which to make a decision.  There is no indication 
that additional relevant evidence exists, and the veteran has 
not pointed to any additional information that needs to be 
added to his VA claims folder.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  


Factual Background

The post-service medical evidence on file consists of private 
medical reports, including some conducted by Ohio State 
University Medical Center for VA purposes, dated from 
September 1993 to August 2003.  These records show continued 
treatment for diabetes.  

According to a September 1994 report from D. Lehmann, M.D., 
the veteran's diabetes was under good control.  

It was noted in February 2000 by M.A. Wodarcyk, M.D., that a 
urinalysis showed 2+ for glucose.  Dr. Wodarcyk reported in 
April 2002 that the veteran had urinary frequency due to 
benign prostatic hypertrophy and diabetes.

According to a September 2002 report from Ohio State 
University Medical Center, the veteran followed a low sugar 
diet and was taking insulin for his diabetes.  He denied any 
restriction of activities or hospitalization for ketoacidosis 
or hypoglycemic reactions.  The pertinent diagnosis was 
diabetes mellitus, Type II, without evidence of diabetic 
nephropathy.  Mild diabetic retinopathy was diagnosed on eye 
examination in September 2002.

A November 2002 rating decision granted entitlement to 
service-connection for diabetes mellitus and assigned a 20 
percent evaluation effective July 9, 2001, the effective date 
of a regulation establishing diabetes mellitus Type II as a 
presumptive disability associated with exposure to 
herbicides.

A January 2003 statement from A. Tucker, M.D., reveals that 
he had treated the veteran for diabetes since 1988, that the 
veteran was seeing eye and foot doctors yearly for diabetic 
eye and foot care, that he had gone to a dietician for diet 
and meal plans, and that the veteran's diabetes had limited 
his daily activities.  According to an August 2003 statement 
from Dr. Tucker, the veteran was taking insulin, was on a low 
glucose diet, and had a restricted activity level because 
some activities would alter his blood sugar concentration.


Law And Regulations

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  In considering the 
severity of a disability it is essential to trace the medical 
history of the appellant. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the appellant's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes, however, that the current appeal is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.

Specific Schedular Criteria

Service connection for diabetes mellitus was granted by a 
rating decision dated in November 2002, and a 20 percent 
evaluation was assigned, effective July 9, 2001, under the 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  This 
rating contemplates diabetes that requires insulin and a 
restricted diet, or oral hypoglycemic agents and a restricted 
diet.  A 40 percent evaluation is for assignment when the 
diabetes requires insulin, restricted diet, and regulation of 
activities.  A 60 percent evaluation is for assignment when 
the diabetes requires all of those conditions for a 40 
percent evaluation, plus evidence of episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.

Analysis

As noted above, in Fenderson, the Court discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this case, a November 2002 rating decision granted service 
connection for diabetes mellitus and assigned a 20 percent 
evaluation effective July 9, 2001, the effective date of a 
regulation establishing diabetes mellitus Type II as a 
presumptive disability associated with exposure to 
herbicides.

To warrant an evaluation in excess of 20 percent for diabetes 
mellitus, there would need to be medical evidence that the 
condition requires insulin, a restricted diet, and regulation 
of the veteran's activities.  After a careful review of the 
medical evidence, the Board finds that there is no evidence 
prior to January 6, 2003 that the veteran's diabetes required 
regulation of his activities.  In fact, the veteran noted on 
examination in September 2002 that there was no restriction 
of activity due to diabetes.  

The evidence of record does show, however, that 
manifestations of the veteran's diabetes mellitus meet the 
criteria for a rating of 40 percent beginning with the 
January 6, 2003 statement from Dr. Tucker, the veteran's 
private physician, who noted that the veteran's diabetes 
mellitus required insulin, a restricted diet, and regulation 
of his activities.  Dr. Tucker went on in an August 2003 
statement to explain that the veteran had to restrict his 
activity level due to diabetes mellitus because some 
activities altered his blood sugar concentration.  However, 
the evidence of record does not warrant a rating in excess of 
40 percent, as the veteran has not experienced any episodes 
of ketoacidosis or hypoglycemic reactions.

Based on the evidence on file, the Board concludes that 
staged ratings are warranted as noted above for the veteran's 
service-connected diabetes mellitus.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against an initial rating in excess of 20 
percent for diabetes mellitus, type II, prior to January 6, 
2003, and against a rating in excess of 40 percent beginning 
January 6, 2003, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 20 percent for 
service-connected diabetes mellitus prior to January 6, 2003, 
is denied.  An evaluation of 40 percent for service-connected 
diabetes mellitus beginning January 6, 2003 is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


